Title: To George Washington from Brigadier General Samuel Holden Parsons, 25 May 1777
From: Parsons, Samuel Holden
To: Washington, George



Dear General
N. Haven [Conn.] 25th May. 1777

Having recd Information that the Enemy were collecting Forage, Horses &c. on the East End of Long Island, I order’d a Detachment from the Several Regiments then at this Place, consisting of 1 Major 4 Capts. Viz. Throop, Pond, Mansfield & Savage, & 9 Subalterns & 220 Noncommisd Officers & Privates under the Command of Lt Coln. Meigs to attack their different posts on that Part of the Island & destroy the Forage &c. which they had collected; Coln. Meigs Embarked his Men here in Thirteen Whale Boats The 21st Inst. & proceeded to Guilford, but the Wind proving high & the Sea rough could not pass the Sound, untill Friday the 23d. he left Guilford at 1. oClock afternoon of the 23d with 170 of his Detachment & under Convoy of Two Armd Sloops & in Compy with Another unarmd (to bring off Prisoners),

cros’d The Sound to the North Branch of the Island Near Southhold, where he arrivd about 6 oClock in the evening; the Enemy’s Troops on this Branch of the Island had March[ed] for N. York two Days before, but about Sixty of the Enemy remaing at a place calld Sagg Harbour About fifteen Miles Distant on the South Branch of the Island; he orderd the Whale Boats with as Many Men as Could be Safely Transported across The Bay, Over land to the Bay, where they Re-imbarkd to The Number of One Hundred & thirty & at about 12 oClock arived Safe across the Bay within about 4 Miles of the Harbour, Where having secured The Boats in the wood under the Care of a Guard: Coln. Meig’s formd His Remaining little Detachment in proper Order for Attacking the different Posts & Quarters of the Enemy & Securing the Vessels & Forage at the same Time. they Marchd in the greatest Order & Silence; and at 2 oClock arrivd at the Harbour; the Several Division’s with fixtd Bayonets attackd the Guards & posts assignd them whilst Capt. Throop wth the Detachment under his Command Secured The Vessels & Forage lying at the Wharf: the Alarm Soon became general when an Armd Schooner of twelve Guns & Seventy Men lying within One Hundred & Fifty Yards of The wharf, began a fire upon our Troops which Continued without Cessation for About three Quarters of an Hour with Grape & round Shott; but the Troop’s with the Greatest Intrepitedy returnd the fire upon the Schooner & Set fire to The Vessels & Forage, & killd & Captivated all the Soldiers & Sailors except about Six who made their Escape under Cover of the Night. twelve Brigs & Sloops one an Armd Vessell with twelve Guns: About One Hundred & twenty Tons of pressd Hay, Oats Corn & Other Forage; ten Hogsheads of Rum & a large Quantity of Other Merchandize were intirely consumd: it gives me great Satisfaction to hear the Officers & Soldiers, without Exception behavd with the Greatest Bravery, Order & Intrepidety; Coln. Meigs having finishd the Business on which he was Sent returnd safe with all his Men to Guilford by 2 oClock P.M. Yesterday; with 90 Prisoners: having in 25 Hours: by land & Water transported his Men full Ninety Miles & Succeeded in his Attempt beyond my most Sanguine Expectations; without loosing a Single Man either killd or Wounded. it gives me Singular Pleasure to hear no disposion appeard in any one Soldier, to plunder the Inhabitants or violate private property, in the Smallest Degree: & that even the Clothing & Other Articles belonging to the prisoners, the Soldiers, with a generosity, not learnd from British Troops, have with great Chearfulness restor’d to them, where they have fallen into their hands. Majr Humphry who waits on your Excellency with the Account was in the Action with Coln. Meigs & will be able to give any further Necessary Information.

Inclosd is a Second Request from the Assembly, for detaining part of the Troops here with a letter from the Governor: I have order’d to Horseneck the Number Mentiond, on their Rout to Peeks kill this will Make about one Days March further, if I receive no other Orders from your Excellency they will not be Detaind there. I shall prepare to set off for Camp agreeable to your Excellency’s Directions: and hope to arrive at my post by Sometime next week; Govr Brown’s Brigade, & part of Delancy’s, have removd from Long Island to the Main, they Crossed above Hell Gate. about four Hundred remain on the Island at different posts: Bridges of Boats I am Informd are finishd. A list of the prisoners is Inclosd. I am yr Excellency’s Obedt h[umbl]e Servt

Saml H. Parsons


P.S. Col. Meigs informs me one Ginnings, a Serjeant in Col. Huntingtons Regt very much distinguishd himself on this Occasion by his Coolness & deliberate Bravery & good Judgment in some of the Most critical Moments they found: if any small Commission should be given him Coln. Meigs thinks he would not disappoint yr Excellency’s Expectation.

